Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “the first benefit has a first value based, at least in part, on a first total duration of the first player at the first ranked position, and the first benefit has a second, different value based, at least in part, on a second, different total duration of the first player at the first ranked position”, (with respect to Claim 6) “the benefit has a first value based, at least in part, on a first designated duration of maintaining a first of the ranked positions of the leaderboard and the benefit has a second, different value based, at least in part, on a second, different designated duration of maintaining the first of the ranked positions of the leaderboard”, (with respect to Claim 14) “the benefit has a first value based, at least in part, on a first duration of being a qualifying player, and the benefit has a second, different value based, at least in part, on a second, different duration of being the qualifying player”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Providing awards for leaderboard promotions is well known in the art. For instance, Guinn et al. (2012/0136465) in view of Kelly et al. (2009/0104960) teaches for each of a plurality of players, for each occurrence of one of a plurality of monitored events over a period of time, cause a display device to display a ranked position of the player among a quantity of ranked positions, the ranked position of the player being based, at least in part, on the event; and after expiration of the period of time, cause the display device to display a first benefit for a first player of the plurality of players, the first benefit being based, at least in part, on a total duration of the first player at a first ranked position of the quantity of ranked positions. 
However, Guinn in view of Kelly is silent on “the first benefit has a first value based, at least in part, on a first total duration of the first player at the first ranked position, and the first benefit has a second, different value based, at least in part, on a second, different total duration of the first player at the first ranked position”, or “the benefit has a first value based, at least in part, on a first designated duration of maintaining a first of the ranked positions of the leaderboard and the benefit has a second, different value based, at least in part, on a second, different designated duration of maintaining the first of the ranked positions of the leaderboard”, or “the benefit has a first value based, at least in part, on a first duration of being a qualifying player, and the benefit has a second, different value based, at least in part, on a second, different duration of being the qualifying player”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715